Title: To Benjamin Franklin from Isaac Norris, 23 November 1758
From: Norris, Isaac
To: Franklin, Benjamin


Dear Friend Benjamin Franklin
Philada. Novr 23d. 1758
Be pleased to receive the inclosed Bill of Exchange John Hunter on Messrs. Thomlinson, Hanbury, Colebrooke & Nisbitt Merchants in London No. 732 for Three Hundred Pounds Sterling. for my Account till further Order from Your Assured Friend
IN
   
Wrote [a Seperate Letter] at W Griffitts’s and Sent by his Young Man who went down after the Vessels.

 Endorsed: recd by BF ackgd Janry. 18 1759
